10

11

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
TRAVIS C. BAZE, CASE No. C17-5706 RJB
petitioners ORDER ADOPTING
V- REPORT AND
RQN HAYNES, RECOMMENDATION
Respondent.

 

 

 

 

This matter comes before the Court on the Report and Recommendation (“R&R”)
of` the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 19, and
Petitioner Travis Baze’S (“Baze”) objections to the R&R, Dkt. 20.

On October 23, 2018, Judge Fricke issued the R&R recommending that the Court
deny Baze’s petition on the merits and deny a certificate of appealability Dkt. 19. On
November 6, 2018, Baze filed objections Dkt. 20.

The district judge must determine de novo any part of the magistrate judge’S
disposition that has been properly objected to. The district judge may accept, reject, or
modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions Fed. R. Civ. P. 72(b)(3).

ORDER - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

ln this case, Baze fails to show any error in the R&R. Although he objects to the
R&R, he “stands on his original petition” and essentially disagrees with the R&R. Dkt.
20 at 7. The sole issue in this petition is whether a juror was biased. The trial court
specifically questioned one juror to clarify whether the juror made a biased statement
regarding drugs Baze contends that the trial court questioned the wrong juror. The state
appellate courts denied Baze’s claim as too speculative to undermine the trial court’s
actions. On federal habeas review, Baze faces an extremely high burden to establish that
the state court’s finding of fact was an unreasonable determination of the facts. 28
U.S.C. § 2254. Baze fails to meet this burden because he continues to rely on speculation
that the trial court questioned the wrong juror about bias. Additional speculation does not
establish that the state court made an unreasonable determination regarding speculation
Therefore, the Court having considered the R&R, Baze’s obj ections, and the remaining
record, does hereby find and order as follows:

(1) The Report and Recommendation (Dkt. 19) is ADOPTED;

(2) Baze’s petition is DENIED on the merits;

(3) Baze is DENIED a certificate of` appealability; and

(4) The Clerk shall enter a JUDGMENT and close the case.

Dated this 24111 day of` January, 2019.

M)Fj,z:?a.t_

ROBERT J. BRYAN
United States District Judge

ORDER - 2

 

